DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Borg (US 7,815,901), Ishiyama (Cathodic Stripping Voltammetry of Selenium (IV) at a Silver Disk Electrode), in view of, Anderson (US 7,531,134).

          Borg teaches:


          In regards to claim 2, Borg discloses a method of processing waste water, the method comprising: (abstract, ‘waste water’; 20-27, 56-67 col. 1; 1-3 col. 2; 63-67 col. 5; 1-53 col. 6)

           Borg teaches a method of removing selenium from waste water disclosing a variety of methods. However, the method is slightly different from the current invention although results in the same effect. Borg highlights the use of selenium reduction monitored with the use of bacteria such as phyla Proteobacteria, Actinobacteria, and Firmicutes. (58-61 col. 2)


          Borg does not teach:   


          using a voltametric measurement device to measure concentration of Selenium (IV) in a first sample of the waste water; 

          processing a second sample of the waste water to convert a second Selenium form to Selenium (IV), wherein the second Selenium form comprises a water soluble form of at least one of organo-Selenium, Selenium (0), Selenium (II) or Selenium (VI) to Selenium (IV); 

          using the voltametric measurement device to measure concentration of Selenium (IV) in the second sample; 

          with at least one processor, using measured concentration of Selenium (IV) in the first sample and using measured concentration of Selenium (IV) in the second sample to determine concentration of the second Selenium form in the waste water; and 

          controlling application of at least one water treatment process, dependent on the determined concentration of the second Selenium form, to lessen concentration of the second Selenium form in the waste water.  

          Ishiyama discloses:

          using a voltametric measurement device to measure concentration of Selenium (IV) in a first sample of the waste water; (abstract; Apparatus pages 3789-3791, ‘discloses the use of electrodes used in voltammetric determinations carried out by an electrochemical analyzer’)

          processing a second sample of the waste water to convert a second Selenium form to Selenium (IV), wherein the second Selenium form comprises a water soluble form of at least one of organo-Selenium, Selenium (0), Selenium (II) or Selenium (VI) to Selenium (IV); (abstract, Reagents/Reduction (Selenium (IV); ‘several samples’; pages 3789-3791)

          using the voltametric measurement device to measure concentration of Selenium (IV) in the second sample; (pages 3789-3792; fig. 4)

          with at least one processor, using measured concentration of Selenium (IV) in the first sample and using measured concentration of Selenium (IV) in the second sample to determine concentration of the second Selenium form in the waste water; and (abstract, Reagents/Reduction (Selenium (IV); pages 3789-3791)


          controlling application of at least one water treatment process, dependent on the determined concentration of the second Selenium form, to lessen concentration of the second Selenium form in the waste water. (abstract, Reagents/Reduction (Selenium (IV); pages 3789-3791)

            Ishiyama discloses in the experimental section the application or method of voltammetric determinations using an electrochemical analyzer, however, does not go into detail about a use of a processor although it is mentioned that there is a need for control of the amount of selenium deposited and/or deposition times on page 3789, the analysis, and the use of a chemical analyzer which would be obvious for one with ordinary skill.
 
          Ishiyama does not teach:

          with at least one processor

          Anderson teaches:

          with at least one processor (abstract; 26, 36 fig. 1, ‘API interface’, ‘controller’; fig. 4; 1-19 col. 7)

           It would have been obvious before the effective filing date of the invention to combine the ‘method to a waste water’ of Borg, the ‘voltammetry of Selenium (IV)’ of Ishiyama with the ‘apparatus’ of Anderson to detect toxic metals in aqueous species such as petroleum oil, water pollutants, and the like.


          In regards to claim 3, Borg teaches a method of claim 2, Ishiyama discloses wherein the second Selenium form comprises Selenium (VI). (pages 3789-3791) 


          In regards to claim 4, Borg discloses a method of claim 2, (see claim rejection 2) Ishiyama teaches wherein the method further comprises performing a processing step to lessen concentration, to an extent present, of at least one organic substance in the waste water prior to the using of the voltametric measurement device to measure the concentration of Selenium (IV) in the first sample and prior to the using of the voltametric measurement device to measure the concentration of Selenium (IV) in the second sample. (pages 3789-3791) 


          In regards to claim 5, Borg discloses a method of claim 4, (see claim rejection 4) Ishiyama and Anderson disclose the use of electrochemical analyzer or spectrometer wherein the performing of the processing step comprises treating the waste water from the second sample with ultraviolet light. (‘Anderson 28 fig. 1’, ‘mass spectrometer’) 


          In regards to claim 6, Borg teaches a method of claim 4, (see claim rejection 4) wherein the processing step comprises adding a substance to mineralize waste water from the second sample.  (‘discloses chemical addition followed by precipitation’; 64-67 col. 1)


          In regards to claim 7, Borg teaches a method of claim 4, (see claim rejection 4) Ishiyama teaches wherein the processing step comprises treating the waste water from the second sample with an oxidizer. (pages 3789-3791)   


          In regards to claim 8, Borg teaches a method of claim 4, (see claim rejection 4) Ishiyama discloses wherein the using of the voltametric measurement device to measure concentration of Selenium (IV) in the first sample of the waste water comprises adding a catalyst having copper to select Selenium (IV) for voltametric concentration measurement.  (page 3789 col. 2, ‘discloses the addition of a small amount of copper (II) to the solutions prior to pre-electrolysis’) 


          In regards to claim 9, Borg discloses a method of claim 2, (see claim rejection 2) wherein the applying of at least one water treatment process comprises adding a substance to the waste water to precipitate the second Selenium form from the waste water. (‘discloses chemical addition followed by precipitation’; 64-67 col. 1)
 


          In regards to claim 10, Borg teaches a method of claim 2, (see claim rejection 2) Ishiyama discloses wherein the method further comprises recycling waste water that has been processed to reduce concentration of the second Selenium form. (pages 3789-3791) 
 


          In regards to claim 11, Borg teaches a method of processing waste water with a sample extraction device, (abstract, ‘waste water’; 20-27, 56-67 col. 1; 1-3 col. 2; 63-67 col. 5; 1-53 col. 6)

          Ishiyama discloses:
          
          a voltametric measurement device, and a mechanism for transferring samples of the waste water from the sample extraction device to the voltametric measurement device for measurement, the method comprising: (abstract; Apparatus pages 3789-3791, ‘discloses the use of electrodes used in voltammetric determinations carried out by an electrochemical analyzer’)


          using the mechanism to transfer a first of the samples drawn using the sample extraction device to the voltametric measurement device for measurement, and using the voltametric measurement device to measure concentration of Selenium (IV) in the first of the samples; (abstract; Apparatus pages 3789-3791, ‘discloses the use of electrodes used in voltammetric determinations carried out by an electrochemical analyzer’)


          processing a second of the samples drawn using the sample extraction device to convert a second Selenium form to Selenium (IV), wherein the second Selenium form comprises a water soluble form of at least one of organo-Selenium, Selenium (0), Selenium (II) or Selenium (VI) to Selenium (IV); using the mechanism to transfer the processed second of the samples to the voltametric measurement device for measurement, and (abstract, Reagents/Reduction (Selenium (IV); ‘several samples’; pages 3789-3791)
 

         using the voltametric measurement device to measure concentration of Selenium (IV) in the second of the samples; (pages 3789-3792; fig. 4)

         Anderson teaches:

          Preliminary Amendment, USSN 17/199217Page 3/7with at least one processor, (abstract; 26, 36 fig. 1, ‘API interface’, ‘controller’; fig. 4; 1-19 col. 7)

         Ishiyama discloses:

          using measured concentration of Selenium (IV) in the first of the samples and using measured concentration of Selenium (IV) in the second of the samples to determine concentration of the second selenium form in the waste water; and (abstract, Reagents/Reduction (Selenium (IV); pages 3789-3791)


          Anderson teaches causing at least one processor to control the application of at least one water treatment process, (abstract; 26, 36 fig. 1, ‘API interface’, ‘controller’; fig. 4; 1-19 col. 7) Ishiyama discloses dependent on the determined concentration of the second Selenium form, to lessen concentration of the second Selenium form in the waste water. (pages 3789-3792) 


          In regards to claim 12, Borg discloses a method of claim 11, (see claim rejection 11) Ishiyama discloses wherein the second Selenium form comprises Selenium (VI). (pages 3789-3791) 
 


          In regards to claim 13, Borg discloses a  method of claim 11, (see claim rejection 11)  wherein the voltametric device comprises a measurement cell and a control system to apply at least one automated cleaning cycle to renew the measurement cell for an ensuing measurement, and wherein the method further comprises performing a processing step to lessen concentration, to an extent present, of at least one organic substance in the waste water prior to measuring concentration of the processed second of the samples to the voltametric measurement device to measure concentration of Selenium (IV).  (pages 3789-3791) 


         In regards to claim 14, Borg discloses a method of claim 13, (see claim 13) wherein the performing of the processing step comprises at least one of treating the waste water from the sample with ultraviolet light, (‘Anderson 28 fig. 1’, ‘mass spectrometer’) Borg discloses adding a substance to mineralize waste water from the sample, or treating the waste water from the sample with an oxidizer. (‘discloses chemical addition followed by precipitation’; 64-67 col. 1)



          In regards to claim 15, Borg discloses a method of claim 13, (see claim rejection 13) Ishiyama discloses wherein the using of the voltametric measurement device to measure concentration of Selenium (IV) in the second of the samples comprises adding a catalyst having copper to select Selenium (IV) for voltametric concentration measurement. (page 3789 col. 2, ‘discloses the addition of a small amount of copper (II) to the solutions prior to pre-electrolysis’) 
 


         In regards to claim 16, Borg teaches a method of claim 11, (see claim rejection 11)  Anderson teaches further comprising causing the at least one processor to, on a calendared and intermittent basis, generate a control signal to cause the sample extraction device to draw the samples of the waste water, and, for plural such calendared and intermittently drawn samples, to sequence the using of the mechanism to transfer the first of the samples to the voltametric measurement device for measurement, (abstract; 26, 36 fig. 1, ‘API interface’, ‘controller’; fig. 4; 1-19 col. 7) 

          Ishiyama discloses:

          the using of the voltametric measurement device to measure concentration of Selenium (IV) in the first of the samples, the processing of the second of the samples to convert the second Selenium form to Selenium (IV), the using of the mechanism to transfer the processed second of the Preliminary Amendment, USSN 17/199217Page 4/7samples to the voltametric measurement device for measurement, and the using of the voltametric measurement device to measure concentration of Selenium (IV) in the processed second of the samples. (abstract, Reagents/Reduction (Selenium (IV); ‘several samples’; pages 3789-3791)
 


          In regards to claim 17, Borg teaches a method of claim 16, (see claim rejection 16) Anderson discloses wherein the method further comprises logging, for each of the plural such calendared and intermittently drawn samples, (abstract; 26, 36 fig. 1, ‘API interface’, ‘controller’; fig. 4; 1-19 col. 7) 

          Ishiyama teaches respective measured concentrations of the second Selenium form in the waste water, (pages 3789-3791) Anderson discloses each together with a time stamp. (abstract; 26, 36 fig. 1, ‘API interface’, ‘controller’; fig. 4; 1-19 col. 7) 



          In regards to claim 18, Borg teaches a method of claim 11, (see claim rejection 11) Anderson teaches wherein the causing of at least one processor to control the application of at least one water treatment process (abstract; 26, 36 fig. 1, ‘API interface’, ‘controller’; fig. 4; 1-19 col. 7) 
          Borg teaches further comprises controlling addition of a substance to the waste water to precipitate the second Selenium form from the waste water and causing at least one system to distribute for recycling waste water that has had the second Selenium form precipitated from it. (‘discloses chemical addition followed by precipitation’; 64-67 col. 1)
 


         In regards to claim 19, Borg discloses a method of processing waste water, the method comprising: (see claim rejection 19)

         drawing samples of the waste water; (abstract)

          Ishiyama teaches:

          for a first sample, applying a processing step to lessen concentration, to an extent present, of at least one organic substance in the first sample, and (pages 3789-3792)

          using a voltametric measurement device to measure concentration of Selenium (IV) in first sample of the waste water for which the processing step has been applied; (abstract; Apparatus pages 3789-3791, ‘discloses the use of electrodes used in voltametric determinations carried out by an electrochemical analyzer’)


          for a second sample, applying the processing step to lessen concentration, to an extent present, of at least one organic substance present in the second sample, (abstract, Reagents/Reduction (Selenium (IV); pages 3789-3791)
 

          processing the second, processed sample of the waste water to convert a second Selenium form to Selenium (IV), wherein the second Selenium form comprises a water soluble form of at least one of organo-Selenium, Selenium (0), Selenium (II) or Selenium (VI) to Selenium (IV), and (pages 3789-3791)


          Ishiyama teaches using the voltametric measurement device to measure concentration of Selenium (IV) in the second sample; 

          Anderson teaches with at least one processor, (abstract; 26, 36 fig. 1, ‘API interface’, ‘controller’; fig. 4; 1-19 col. 7) Ishiyama discloses using measured concentration of Selenium (IV) in the first sample and using measured concentration of Selenium (IV) in the second sample to determine concentration of the second selenium form in the waste water; and (abstract, Reagents/Reduction (Selenium (IV); pages 3789-3791)
 

          Preliminary Amendment, USSN 17/199217Page 5/7controlling application of at least one water treatment process, dependent on the determined concentration of the second Selenium form, to lessen concentration of the second Selenium form in the waste water. (abstract, Reagents/Reduction (Selenium (IV); pages 3789-3791; page 3789 col. 2, ‘discloses control of the amount of selenium’)
 


          In regards to claim 20, Borg discloses a method of claim 19, (see claim rejection 19) Anderson wherein the applying the processing step comprises at least one of treating the waste water from the sample with ultraviolet light, (‘Anderson 28 fig. 1’, ‘mass spectrometer’) Borg discloses adding a substance to mineralize waste water from the sample, or adding an oxidizer to waste water from the sample. (‘discloses chemical addition followed by precipitation’; 64-67 col. 1)
  


          In regards to claim 21, Borg discloses a method of claim 19, (see claim rejection 19) Anderson discloses wherein the causing of at least one processor to control the application of at least one water treatment process further comprises controlling addition of a substance to the waste water (abstract; 26, 36 fig. 1, ‘API interface’, ‘controller’; fig. 4; 1-19 col. 7)  Borg teaches to precipitate the second Selenium form from the waste water and causing at least one system to distribute for recycling waste water that has had the second Selenium form precipitated from it. (‘discloses chemical addition followed by precipitation’; 64-67 col. 1; abstract, ‘waste water’; 20-27, 56-67 col. 1; 1-3 col. 2; 63-67 col. 5; 1-53 col. 6)


Note: Brown et al, Chemistry the Central Science, Prentice Hall Inc., 2nd edition, pgs 209, chap 19 'electrochemistry', chap 23 'coordination compounds'


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852